DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note: all citations with respect to the specification of present application 16/412,500 are citing the paragraph numbers in the Pre-Grant Publication US 2019/0261890 A1.
Note: all citations with respect to the pre-filed application 15/132,389 are citing the paragraph numbers in the Pre-Grant Publication US 2016/0345862 A1.


Election/Restrictions
Applicant's election with traverse of Group I (claim 1 – 7) in the reply filed on 05/10/2022 is acknowledged.  The traversal is on the ground(s) that the search and examination of all the claims in an application can be made without serous burden. This is not found persuasive for the following reasons.
Applicant submitted on p.1 – 2 that “the subject matter of Group I to Group III is sufficiently related that a thorough search for the subject matter of any one Group would encompass a search for the subject matter of the remaining Groups.” However, as stated in the Requirement for Restriction/Election mailed on 04/12/2022, Group I – III are related to three different algorithms with different categories of parameters. Frequency band range, peak amplitude and noise characteristics can lead into three different search directions in the area of signal processing algorithms, because those three parameters not only represent different physiological meanings but also require different data calculation equation/algorithm to derive the desired value. There are serious search and examination burden when there are material different algorithms need to be considered,
The requirement is still deemed proper and is therefore made FINAL.

Claim 1 – 20 remain pending in the application;
Claim 8 – 20 are withdrawn from consideration.


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:

The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/132,389, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
Regarding limitation “an acceleration sensing unit configured to output an acceleration signal;” “convert the acceleration signal to a second frequency domain data, determine a frequency range according to a second peak frequency in the second frequency domain data, and calculate a respiration rate according to a first peak frequency within the frequency range of the first frequency domain data” in independent claim 1, in prior-filed application 15/132,389, there is neither explicit disclosure in the specification nor in the figures showing an acceleration sensing unit or equivalent. In addition, there is no algorithm disclosed to combine the optical data and acceleration data together to generate respiration rate.
Thus, the disclosure of application 15/132,389 fails to support all the limitations cited in independent claim 1. Therefore, the effective filing date of present application 16/412,500 is set as the filing date 05/15/2019.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Limitation “optical sensing unit” in claim 1;
Limitation “acceleration sensing unit” in claim 1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Regarding limitation “optical sensing unit” in claim 1, the corresponding structural disclosure in the specification of present application is recited as: “the optical sensing unit 12 is a photodiode: in [0026]; “the optical sensing unit 12 is an image sensor which has a pixel array including a plurality of pixels” in [0026]; “the optical sensing unit 12 is an image sensor, it is preferably an active image sensor, e.g., a CMOS image sensor” in [0026].
Regarding limitation “acceleration sensing unit” in claim 1, the corresponding structural disclosure in the specification of present application is recited as: “The acceleration sensing unit 71 is, for example, a MEMS acceleration sensor, a G-sensor or the like, and is used to output an acceleration signal ACC” in [0065].

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 – 3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Banet et al. (US 2011/0066037 A1; published on 03/17/2011) (hereinafter "Banet") in view of Hung et al. (Estimation of respiratory waveform using an accelerometer; published on 05/17/2008) (hereinafter "Hung") and Dekker (US 2003/0163054 A1; published on 08/28/2003).

Regarding claim 1, Banet teaches a respiration rate detection device ("This invention provides methods, devices, and systems for use in measuring RR using multiple input signals …" [0011]), comprising:
an optical sensing unit configured to output an intensity variation signal ("... using multiple input signals, including IP, PPG, and ECG waveforms ..." [0011]; "a PPG sensor comprising a light source, photodetector, and PPG processing circuit configured to process signals from the photodetector to measure a PPG signal from the patient" claim 2);
an acceleration sensing unit configured to output an acceleration signal ("The accelerometer measures small, breathing-induced movements to generate a time-dependent waveform (ACC)." [0011]); and
a processing unit ("A body-worn processing system …" [0018]) configured to
convert the acceleration signal to a second frequency domain data ("For example, the AC portions of the ACC waveforms, such as the oscillating portion in the graph 69, can be processed with a Fourier Transform-based analysis to determine a frequency-dependent power-spectrum." [0091]),
determine a frequency range according to a second peak frequency in the second frequency domain data ("… to receive a second signal representing the motion signal, the processing system configured to: i) process the second signal to determine an initial respiratory rate … a digital filter determined from the initial respiratory rate ..." claim 2; here the band of the filter is equivalent to the frequency range and the initial RR is equivalent to the second peak frequency), and
calculate a respiration rate according to the data within the frequency range of the first frequency domain data ("… receive a first signal representing at least one of the impedance pneumography, ECG, and PPG signals … ii) process the first signal with a digital filter determined from the initial respiratory rate to determine a third signal; and iii) process the third signal to determine a final value for the patient's respiration rate." claim 2).
Although Banet does not explicitly teach the converting of PPG waveform to a first frequency domain, a digital bandpass filtering process (see Banet; [0021]) indicates the process of converting to frequency domain since the filtering is operated to cut-off certain frequency components of the data.
In addition, Hung teaches to convert the acceleration signal to a second frequency domain data (see Fig.6, Page 1495), and to determine a frequency range according to a second peak frequency in the second frequency domain data ("The magnitude can be used to identify the dominant respiratory frequency during that time period by identifying the frequency at which maximum power is displayed. For example, with the signal of figure 9, the dominant respiratory frequency is 0.24 Hz in case of deep breathing, and is 0.63 Hz in case of normal breathing. Moreover, the magnitudes are reasonably close in overall shape and distribution." Page 1496, see Fig.9).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to use the peak and width as shown in the Fig.9 of Hung as the initial RR and band range for filter as taught by Banet. Doing so would make it possible to use accelerometer "to differentiate between different breathing situations" (see Hung; Page 1496).
In addition, Dekker teaches a processing unit ("This detector signal 105 is then processed by signal processing module 112." [0027]) configured to convert the intensity variation signal to a first frequency domain data ("Such a power spectrum may be obtained by configuring the oximeter processor to mathematically obtain a Fourier transform of the time domain pleth signal." [0033]; "… to provide a respiratory power spectrum as shown in FIG. 6." [0034]) and calculate a respiration rate according to a first peak frequency within the frequency range of the first frequency domain data ("An adaptive filter having a transfer function, generally indicated by function 600, can be used to track the fundamental frequency … and is programmed to adaptively track the noted frequency of the respiratory power spectrum which corresponds to respiration rate. The output of this filter is a periodically updated respiration rate value." [0034]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the filtering process as taught by Banet in view of the respiration waveform frequency properties as taught by Hung with the respiration rate calculation based on adaptive filtering as taught by Dekker. Doing so would make it possible that "better results may be obtained by monitoring a range" (see Dekker; [0015]).

Regarding claim 2, Banet in view of Hung and Dekker teaches all claim limitations, as applied in claim 1, and Hung further teaches wherein the frequency range is a range of 0.1 Hz taking the second peak frequency as a center thereof (Page 1496, see Fig.9, the typical bandwidth of the peak is 0.1 Hz).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to use the peak and width as shown in the Fig.9 of Hung as the initial RR and band range for filter as taught by Banet. Doing so would make it possible to use accelerometer "to differentiate between different breathing situations" (see Hung; Page 1496).

Regarding claim 3, Banet in view of Hung and Dekker teaches all claim limitations, as applied in claim 1, and Banet further teaches wherein the processing unit is further configured to ignore acceleration data in the acceleration signal associated with an acceleration value or a slope of acceleration variation larger than a predetermined threshold ("Here, a narrow 0.01→0.1 Hz bandpass filter removes high-frequency components associated with artifacts in the ACC waveform, and in the process removes similar frequency components that contribute to sharp rising and falling edges of the individual breathing-induced pulses." [0084]).

Regarding claim 5, Banet in view of Hung and Dekker teaches all claim limitations, as applied in claim 1, and Banet further teaches wherein the processing unit is further configured to filter the second frequency data with a filter having a pass band between 0.1 HZ and 0.5 HZ ("… an ACC waveform and corresponding first derivative that result from a relatively narrow 0.01→0.5 Hz bandpass filter." [0084]).
In addition, Dekker further teaches wherein the processing unit is further configured to filter the first frequency domain data with a filter having a pass band between 0.1 HZ and 0.5 HZ ("Still better results may be obtained by monitoring a range between about 0.2-0.4 Hz or, especially, about 0.3 Hz. In the case of tracking respiration rate using an adaptive filter relative to a time series of pulse rate values or a corresponding frequency spectrum, the transfer function may be limited to track the respiration related peak only within these ranges ..." [0015]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the filtering process as taught by Banet in view of the respiration waveform frequency properties as taught by Hung with the respiration rate calculation based on adaptive filtering as taught by Dekker. Doing so would make it possible that "better results may be obtained by monitoring a range" (see Dekker; [0015]).

Regarding claim 6, Banet in view of Hung and Dekker teaches all claim limitations, as applied in claim 1, and Dekker further teaches wherein when the second frequency domain data does not contain any second peak value larger than a frequency threshold (this is contingent limitation. The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) for an analysis of contingent claim limitations in the context of both method claims and system claims. When analyzing the claimed system as a whole, the PTAB determined that "[t]he broadest reasonable interpretation of a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, still requires structure for performing the function should the condition occur." Schulhauser at 14. Therefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);" however to render the claimed system obvious, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations. Schulhauser at 9, 14. See MPEP 2111.04 II), the processing unit is further configured to
categorize the first frequency domain data as one of a plurality of frequency zones according to predetermined categorization data (In this case, Dekker teaches the processing unit is configured to perform the claimed function as: "The resulting respiratory power spectrum includes a frequency peak correlated to the respiration rate designated as t 0. The additional peaks shown in the power spectrum of FIG. 6 relate to harmonics thereof or other heart rate variations." [0034]; see Fig.6, f0 - f3 are four categories), and calculate the respiration rate using the first frequency domain data within the categorized frequency zone ("An adaptive filter having a transfer function, generally indicated by function 600, can be used to track the fundamental frequency." [0034]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the filtering process as taught by Banet in view of the respiration waveform frequency properties as taught by Hung with the respiration rate calculation based on adaptive filtering as taught by Dekker. Doing so would make it possible that "better results may be obtained by monitoring a range" (see Dekker; [0015]).


Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Banet in view of Hung and Dekker, as applied in claim 1, and further in view of Pandia et al. (US 2011/0098583 A1; published on 04/28/2011) (hereinafter "Pandia").

Regarding claim 4, Banet in view of Hung and Dekker teaches all claim limitations, as applied in claim 1, and Banet further teaches wherein the optical sensing unit is a photodiode ("… into the PPG waveform … into the oximetry probe's photodiode …" [0116]).
Banet in view of Hung and Dekker fails to explicitly teach wherein the acceleration sensing unit is a MEMS acceleration sensor.
However, in the same field of endeavor, Pandia teaches wherein the acceleration sensing unit is a MEMS acceleration sensor ("Here, a single sensor, such as with a MEMS accelerometer, extracts not only heart-rate/heart sounds but also respiration in an ambulatory setting." [0151]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the accelerometer as taught by Banet with the MEMS accelerometer as taught by Pandia. By using "a single, miniature, chest-worn MEMS accelerometer", it is possible to provide "ambulatory monitoring of heart-rate and heart sounds, activity, body motion and respiration in a non-invasive and minimally obtrusive way" (see Pandia; [0150], [0151]).


Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Banet in view of Hung and Dekker, as applied in claim 1, and further in view of Addison et al. (US 2011/0071406 A1; published on 03/24/2011) (hereinafter "Addison").

Regarding claim 7, Banet in view of Hung and Dekker teaches all claim limitations, as applied in claim 1, except wherein when the second frequency domain data does not contain any second peak value larger than a frequency threshold, the processing unit is further configured to determine a set of weightings associated with a set of respiration rate calculation algorithms according to a sum of spectral amplitudes of the first frequency domain data lower than a predetermined frequency, and calculate the respiration rate according to the set of weightings and the set of respiration rate calculation algorithms.
However, in the same field of endeavor, Addison teaches wherein when the second frequency domain data does not contain any second peak value larger than a frequency threshold (this is contingent limitation. The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) for an analysis of contingent claim limitations in the context of both method claims and system claims. When analyzing the claimed system as a whole, the PTAB determined that "[t]he broadest reasonable interpretation of a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, still requires structure for performing the function should the condition occur." Schulhauser at 14. Therefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);" however to render the claimed system obvious, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations. Schulhauser at 9, 14. See MPEP 2111.04 II), the processing unit is further configured to (In this case, Addison teaches the processing unit is configured to perform the claimed function)
determine a set of weightings ("… where a weighting factor is defined by processor 412 or microprocessor 48 …" [0078]) associated with a set of respiration rate calculation algorithms ("… using various algorithms and/or look-up tables based on the value of the received signals and/or data corresponding to the light received by detector 18." [0044]; "… where a weighting factor … may be related to a confidence measure …" [0078]) according to a sum of spectral amplitudes of the first frequency domain data ("… where a weighting factor … may be related to a confidence measure …" [0078]; "… modulation of the scalogram at the band of interest and/or the energy of the scalogram as determined by a sum along amplitudes technique may be used to derive one or more confidence measures." [0090]; see Fig.3[c]) lower than a predetermined frequency ("… by analyzing a ridge selected from the band of the primary scalogram … may be performed by selecting ridges that are within an acceptable breath frequency, e.g. 12-18 breaths per minute, or 0.2-0.3 Hz." [0070]), and 
calculate a respiration rate according to the set of weightings ("… a patient's respiration rate may be derived by obtaining a signal ... transforming the signal [e.g., using a continuous wavelet transform] to generate a primary scalogram from the wavelet transform as described above with respect to FIGS. 3[ a] to 3[e], and analyzing a band of the primary scalogram [e.g., band B of FIG. 3[ c]]." [0069]; the "weighted sum" step in Fig.3 (e) and (f); "... a characteristic respiration rate may be derived from ... a weighted average value of respiration rate 510 ..." [0078]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the respiration rate calculation as taught by Banet with the weighted calculation algorithm as taught by Addison. Doing so would make it possible to "provide a better indication of the patient's true status and/or may provide a better prediction of the patient's outcome (e.g., the characteristic respiration rate may be used with a patient scoring method, such as the CURB-65 score, a predictor of patient mortality associated with pneumonia)" (see Addison; [0076]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059. The examiner can normally be reached Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAO SHENG/           Examiner, Art Unit 3793